NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE


    CONROY LECELL MARTIN,                Civil Action No. 19cv332(RMB)

               Petitioner,

         v.                                           OPINION

    DEPARTMENT OF
    HOMELAND SECURITY,

               Respondent.



BUMB, United States District Court

        Petitioner Conroy Lecell Martin is a prisoner confined in

Southern      State   Correctional   Facility   in   Delmont,   New   Jersey.

Petitioner filed a habeas petition pursuant to 28 U.S.C. § 2241,

challenging an immigration hold/detainer and seeking a transfer to

federal custody for immigration proceedings but he did not pay the

filing fee. (Pet., ECF No. 1.) Petitioner has now paid the filing

fee1 and the Court will reopen this matter.

        Pursuant to Rule 4 of the Rules Governing Section 2254 Cases

in the United States District Courts, applicable to § 2241 under

Rule 1(b) scope of the rules, a district judge must promptly



1 Petitioner also submitted an application to proceed in forma
pauperis under 28 U.S.C. § 1915. (IFP App., ECF No. 3.) Because
Petitioner has paid the filing fee, his IFP application is moot.
examine a petition, and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition

and direct the Clerk to notify the petitioner.”

      For the reasons discussed below, the Court will dismiss the

petition under § 2241 for lack of jurisdiction.

I.    THE PETITION

      Petitioner is serving a sentence imposed by the New Jersey

Superior Court, Burlington County on September 21, 2018. (Pet.,

ECF No. 1, ¶4.) Petitioner states,

           I am being held on an immigration hold. And am
           seeking to proceed with this matter as soon as
           possible. In accordance with my rights under
           the U.S. Constitution and laws of the United
           States of America. Also to be bonded or ROR,
           while   proceeding   with   this   immigration
           process.

(Id., ¶11.) In Ground One of the petition Petitioner asserts:

           Under USCS Title 28 USC 2255 I wish to
           challenge my immigration hold/detainer and be
           placed in Federal custody to proceed with any
           and all legal proceedings referring to my
           immigration case #.

(Id., ¶13.)

II.   DISCUSSION

      “Section   2241   ‘confers   habeas   jurisdiction   to   hear   the

petition of a federal prisoner who is challenging ... the execution

of his sentence.’” Mundo–Violante v. Warden Loretto FCI, 654 F.

App'x 49, 51 (3d Cir. 2016) (quoting Woodall v. Fed. Bureau of

                                    2
Prisons, 432 F.3d 235, 241 (3d Cir. 2005) (citation omitted). Thus,

“a challenge under § 2241 must be to the manner in which the

sentence is being ‘put into effect’ or ‘carr[ied] out.’” Id.

(quoting Woodall, 432 F.3d at 242–43).

     “Filing a detainer is an informal procedure in which [ICE]

informs prison officials that a person is subject to deportation

and requests that officials give the [ICE] notice of the person's

death, impending release, or transfer to another institution.”

Zolicoffer v. U.S. Dept. of Justice, 315 F.3d 538, 540 (5th Cir.

2003) (quoting Giddings v. Chandler, 979 F.2d 1104, 1105 n. 3 (5th

Cir. 1992.) Petitioner is not in custody pursuant to an immigration

hold/detainer, he is serving a state sentence. See Henry v.

Chertoff, 317 F. App’x 178, 179 (3d Cir. 2009) (federal prisoner

serving federal criminal sentence was not in custody pursuant to

immigration detainer). Therefore, Petitioner may not seek relief

from the immigration detainer under § 2241. Mundo–Violante, 654 F.

App’x 49, 51 (3d Cir. 2016).

III. CONCLUSION

     For the reasons discussed above, the Court will dismiss the

§ 2241 petition for lack of jurisdiction.



Date: May 3, 2019

                               s/Renée Marie Bumb
                               RENÉE MARIE BUMB
                               UNITED STATES DISTRICT JUDGE

                                 3
